DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vail et al. (US Patent Application Publication No. 2008/0128128) in view of Scherbatskoy et al. (US Patent No. 4,676,310).
In reference to claim 1, Vail discloses a system for delivering a tubular string into a subterranean well, the system including:
a tubular running machine 306 (see Fig. 9), the tubular running machine 306 having:
a machine housing (see Fig. 9, the outer housing of machine 306), the machine housing including a tubular member with a bore 456/458 (see Fig. 11);

a control module 476, the control module operable to provide energy and a communication signal to the turbine 450 (par. 0356, “element 482 provides electrical energy to pump 450”); and
a downhole connection assembly 308, the downhole connection assembly 308 located at a downhole end of the machine housing (see Fig. 9) and releasably securing the tubular running machine 306 to an uphole end of the tubular string (par. 0684, running machine 306 is operable to secure any string of devices disclosed in par. 0684; Fig. 9, connection assembly 308 is configured to attach to an uphole end); where
the tubular string is operable to be landed in the subterranean well for producing fluids from the subterranean well (Fig. 28, par. 0684, the tubular string can include any of the disclosed tools for producing fluids from the well, such as “an perforating tool 988; any flow meter 990… any Universal Completion Device 994; any straddle packer 996; any injection tool 998; any oil/gas separator 1000.. any valve 1008”).
Vail discloses all of the limitations of claim 1 with the exception of a central bore.  
Scherbatskoy discloses that a turbine 36 can be located in the central bore of a running tool (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the bore of Vail centrally, as taught by Scherbatskoy as it amounts to a rearrangement of the existing parts of the invention without a meaningful modification to how the system operates.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In reference to claim 2, Vail fails to disclose whether or not the control module is located within a sidewall of the machine housing.  Scherbatskoy discloses that a control module 64 can be disposed in a sidewall of a machine housing 22 (see Fig. 1).  It would have been obvious to a person having ordinary 
In reference to claim 3, Vail discloses a flow port (either of) 452 or 462, the flow port 452/462 defining a fluid flow path from exterior of the machine housing to the turbine 450 (see Fig. 11).
In reference to claim 4, Vail discloses an uphole connection mechanism 400 (see Fig. 9), the uphole connection mechanism 400 located at an uphole end of the machine housing (see Fig. 9).
In reference to claim 5, Vail discloses that the uphole connection mechanism 400 is attached only to the uphole end of the machine housing during delivery of the tubular string into the subterranean well (par. 0305, the uphole connection includes shear pins 396, it would be possible in use to shear the pins 396 after delivery of the tubular string, this amounts to an intended use of the apparatus and the apparatus disclosed by Vail would inherently be capable of performing this step).
In reference to claim 6, Vail discloses that the uphole connection mechanism 400 is selectively securable (par. 0305, by shear pins 396) to a retrieval system 302.
In reference to claim 7, Vail does not make clear whether or not the turbine is operable to rotate in a first direction propelling the tubular running machine in a downhole direction and is operate to rotate in a second direction propelling the tubular running machine in an uphole direction.  Scherbatskoy discloses that the turbine 36 is operable to rotate in either direction to propel the machine in downhole or uphole directions (col. 14, lines 9-12, “motor 28 may be made reversible so that, by control from the earth's surface, the transporter can generate force to move itself in the upward as well as downward direction”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the turbine to be operable to rotate in both directions so that the machine can be propelled either uphole or downhole, as needed.

In reference to claim 9, Vail discloses that the downhole connection assembly 308 includes a latching sub 428 and a connector sub 430, where the latching sub 428 is located between the machine housing and the connector sub 430 (see Fig. 9), is fixed to the machine housing (see Fig. 9), and is releasably secured to the tubular string (par. 0308, “a "release command"” can be issued to cause release).

In reference to claim 10, Vail discloses a method for delivering a tubular string into a subterranean well, the system including:
providing a tubular running machine 306 (see Fig. 9), the tubular running machine 306 having:
a machine housing (see Fig. 9, the outer housing of machine 306), the machine housing including a tubular member with a bore 456/458 (see Fig. 11);
a turbine 450 (par. 0356) located within the bore 456/458 of the machine housing; 
a control module 476, the control module 476 operable to provide energy and a communication signal to the turbine 450 (par. 0356, “element 482 provides electrical energy to pump 450”); and
a downhole connection assembly 308, the downhole connection assembly 308 located at a downhole end of the machine housing (see Fig. 9) and operable to releasably secure the tubular running machine 306 to the tubular string (par. 0684, running machine 306 is operable to secure any string of devices disclosed in par. 0684);
releasably securing the tubular running machine 306 to an uphole end of the tubular string (par. 0684; Fig. 9, connection assembly 308 is configured to attach to an uphole end), where the tubular string is operable to be landed in the subterranean well for producing fluids from the subterranean well 
delivering the tubular running machine 306 and the tubular string into a wellbore (see Fig. 9 for delivery of the machine 306, par. 0684, running machine 306 is operable to secure any string of devices disclosed in par. 0684) of the subterranean well; and
operating the turbine 450 to control the rate of speed of the movement of the tubular string within the wellbore (par. 0357).
Vail discloses all of the limitations of claim 10 with the exception of a central bore.  
Scherbatskoy discloses that a turbine 36 can be located in the central bore of a running tool (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the bore of Vail centrally, as taught by Scherbatskoy as it amounts to a rearrangement of the existing parts of the invention without a meaningful modification to how the system operates.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In reference to claim 11, Vail fails to disclose whether or not the control module is located within a sidewall of the machine housing.  Scherbatskoy discloses that a control module 64 can be disposed in a sidewall of a machine housing 22 (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the control module in the sidewall so that it does not interfere with the central bore of the machine.
Further, Scherbatskoy discloses controlling the rate of rotation of the turbine (col. 6, lines 43-45).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to control the rate of rotation of the turbine so that the turbine can be operated efficiently.
In reference to claim 13, Vail discloses an uphole connection mechanism 400, the uphole connection mechanism 400 located at an uphole end of the machine housing (see Fig. 9), the method 
In reference to claim 14, Vail discloses an uphole connection mechanism 400, the uphole connection mechanism 400 located at an uphole end of the machine housing (see Fig. 9), the method further including securing the uphole connection mechanism 400 to a retrieval system 302 for retrieving the tubular running machine 302 from the wellbore (see Fig. 9).
In reference to claim 15, Vail does not make clear whether or not the turbine is operable to rotate in a first direction propelling the tubular running machine in a downhole direction and is operate to rotate in a second direction propelling the tubular running machine in an uphole direction.  Scherbatskoy discloses that the turbine 36 is operable to rotate in either direction to propel the machine in downhole or uphole directions (col. 14, lines 9-12, “motor 28 may be made reversible so that, by control from the earth's surface, the transporter can generate force to move itself in the upward as well as downward direction”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the turbine to be operable to rotate in both directions so that the machine can be propelled either uphole or downhole, as needed.
In reference to claim 16, Vail discloses that the control module 476 includes a programmable logic controller (par. 0356, “all necessary electronics, computers, processors, measurement devices, etc.”) for providing communication between the wellbore and a location outside of the wellbore with the control module 476 (par. 0356).


In reference to claim 20, Vail discloses 20. (New) A method for delivering a tubular string into a subterranean well, the system including:
providing a tubular running machine 306 (see Fig. 9), the tubular running machine 306 having:
a machine housing (see Fig. 9), the machine housing including a tubular member with a bore 456/458 (see Fig. 11);
a turbine 450 (par. 0356) located within the bore 456/458 of the machine housing; 
a control module 476, the control module 476 operable to provide energy and a communication signal to the turbine 450 (par. 0356, “element 482 provides electrical energy to pump 450”); and
a downhole connection assembly 308, the downhole connection assembly 308 located at a downhole end of the machine housing (see Fig. 9) and operable to releasably secure the tubular running machine 306 to the tubular string (par. 0684, running machine 306 is operable to secure any string of devices disclosed in par. 0684);
releasably securing the tubular running machine 306 to the tubular string (par. 0684; Fig. 9, connection assembly 308 is configured to attach to an uphole end); 
delivering the tubular running machine 306 and the tubular string into a wellbore (see Fig.  9 for delivery of the machine 306, par. 0684, running machine 306 is operable to secure any string of devices disclosed in par. 0684) of the subterranean well; and
operating the turbine 450 to control the rate of speed of the movement of the tubular string within the wellbore (par. 0357).

Scherbatskoy discloses that a turbine 36 can be located in the central bore of a running tool (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the bore of Vail centrally, as taught by Scherbatskoy as it amounts to a rearrangement of the existing parts of the invention without a meaningful modification to how the system operates.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 is allowed.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection to claims 1 and 10 should be withdrawn as Vail fails to disclose releasably securing the tubular running machine to an uphole end of the tubular string, where the tubular string is operable to be landed in the subterranean well for producing fluids from the subterranean well.
The examiner finds this unpersuasive as Vail discloses a connection assembly 308 to attaching to the uphole end of a tubular string comprising any of the tools shown in Fig. 28 or described in par. 0684.  Further, several of the tools disclosed are for use or capable of being used in producing fluids (par. 0684, the tubular string can include any of the disclosed tools for producing fluids from the well, such as “an 
The rejection has been amended to reflect the new claim limitations.  
Applicant’s remarks indicate that claim 20 includes the limitations of previously allowable claim 18.  However, this is not the case and the limitations of claim 18 appear to have been added to claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/14/21